SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No.1)* American Realty Capital Trust, Inc. (Name of Issuer) Common Stock, par value $.01 (Title of Class of Securities) 02917L101 (CUSIP Number) Jamie Nash, Esq. Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue, New York, New York 10176 (212) 986-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 8, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [ ]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Capital Partners, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.0% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Spectrum, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% TYPE OF REPORTING PERSON* OO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Wavefront, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Capital Partners Offshore Master Fund, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.7% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Capital Partners Offshore, Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.7% TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Spectrum Offshore Master Fund, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.4% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Spectrum Offshore, Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.4% TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Capital Group, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.5% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Luxor Management, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.5% TYPE OF REPORTING PERSON* OO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) LCG Holdings, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.1% TYPE OF REPORTING PERSON* OO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Christian Leone 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)x (b)o 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.5% TYPE OF REPORTING PERSON* IN, HC *SEE INSTRUCTIONS BEFORE FILLING OUT! This statement is filed with respect to the shares of common stock, $.01 par value, ("Common Stock") of American Realty Capital Trust, Inc. (the "Issuer") beneficially owned by the Reporting Persons identified below as of January 9, 2013, and amends and supplements the Schedule 13D originally filed on October 15, 2012 (collectively, the "Schedule 13D").Except as set forth herein, the Schedule 13D is unmodified. The names of the persons filing this statement on Schedule 13D are (collectively, the “Reporting Persons”): · Luxor Capital Partners, LP, a Delaware limited partnership (the “Onshore Fund”); · Luxor Spectrum, LLC, a Delaware limited liability company (the “Spectrum Onshore Fund”); · Luxor Wavefront, LP, a Delaware limited partnership (the “Wavefront Fund”); · Luxor Capital Partners Offshore Master Fund, LP, a Cayman Islands limited partnership (the “Offshore Master Fund”); · Luxor Capital Partners Offshore, Ltd., a Cayman Islands exempted company (the “Offshore Feeder Fund”); · Luxor Spectrum Offshore Master Fund, LP, a Cayman Islands limited Partnership (the “Spectrum Offshore Master Fund”); · Luxor Spectrum Offshore, Ltd., a Cayman Islands exempted company (the “Spectrum Offshore Feeder Fund”); · Luxor Capital Group, LP, a Delaware limited partnership (“Luxor Capital Group”); · Luxor Management, LLC, a Delaware limited liability company (“Luxor Management”); · LCG Holdings, LLC, a Delaware limited liability company (“LCG Holdings”); and · Christian Leone, a United States citizen (“Mr. Leone”). Luxor Capital Group acts as the investment manager of the Onshore Fund, the Spectrum Onshore Fund, the Wavefront Fund, the Offshore Master Fund, the Offshore Feeder Fund, the Spectrum Offshore Master Fund and the Spectrum Offshore Feeder Fund (collectively, the “Funds”) and to accounts it separately manages (the “Separately Managed Accounts”).The Offshore Master Fund is a subsidiary of the Offshore Feeder Fund, and the Spectrum Offshore Master Fund is a subsidiary of the Spectrum Offshore Feeder Fund.Luxor Management is the general partner of Luxor Capital Group.Mr. Leone is the managing member of Luxor Management.LCG Holdings is the general partner of the Onshore Fund, the Wavefront Fund, the Offshore Master Fund, the Spectrum Offshore Master Fund and the managing member of the Spectrum Onshore Fund.Mr. Leone is the managing member of LCG Holdings. Luxor Capital Group, Luxor Management and Mr. Leone may each be deemed to have voting and dispositive power with respect to the shares of Common Stock held by the Funds and the Separately Managed Accounts.LCG Holdings may be deemed to have voting and dispositive power with respect to the shares of Common Stock held by the Onshore Fund, the Spectrum Onshore Fund, the Wavefront Fund, the Offshore Master Fund and the Spectrum Offshore Master Fund. ITEM 3.Source and Amount of Funds or Other Consideration. A total of approximately $182,583,178 was paid to acquire the shares of Common Stock reported as beneficially owned by the Reporting Persons herein.The funds used to purchase these securities were obtained from the general working capital of the Onshore Fund, the Wavefront Fund, the Offshore Master Fund, the Spectrum Offshore Master Fund and the Separately Managed Accounts and margin account borrowings made in the ordinary course of business, although the Reporting Persons cannot determine whether any funds allocated to purchase such securities were obtained from any margin account borrowings. ITEM 5.Interest in Securities of the Issuer. (a)The Reporting Persons beneficially own: (i)The Onshore Fund individually beneficially owns 4,810,656 shares of Common Stock representing 3.0% of all of the outstanding shares of Common Stock. (ii) The Spectrum Onshore Fund does not beneficially own any shares of Common Stock. (iii) The Wavefront Fund individually beneficially owns 1,555,174 shares of Common Stock representing 1.0% of all of the outstanding shares of Common Stock. (iv) The Offshore Master Fund individually beneficially owns 7,460,240 shares of Common Stock representing 4.7% of all of the outstanding shares of Common Stock.The Offshore Feeder Fund, as the owner of a controlling interest in the Offshore Master Fund, may be deemed to beneficially own the shares of Common Stock held by the Offshore Master Fund. (v) The Spectrum Offshore Master Fund individually beneficially owns 570,534 shares of Common Stock representing 0.4% of all of the outstanding shares of Common Stock.The Spectrum Offshore Feeder Fund, as the owner of a controlling interest in the Spectrum Offshore Master Fund, may be deemed to beneficially own the shares of Common Stock held by the Spectrum Offshore Master Fund. (vi) Luxor Capital Group, as the investment manager of the Funds, may be deemed to beneficially own the 14,396,604 shares of Common Stock beneficially owned by them, and an additional 643,853 shares of Common Stock held in the Separately Managed Accounts, representing 9.5% of all of the outstanding shares of Common Stock. (vii) Luxor Management and Mr. Leone may each be deemed to be the beneficial owners of the 15,040,457 shares of Common Stock beneficially owned by Luxor Capital Group, representing 9.5% of all of the outstanding shares of Common Stock. (viii) LCG Holdings may be deemed to be the beneficial owner of the 14,396,604 shares of Common Stock owned by the Onshore Fund, the Spectrum Onshore Fund, the Wavefront Fund, the Offshore Master Fund and the Spectrum Offshore Master Fund, representing 9.1% of all of the outstanding shares of Common Stock. (ix) Mr. Leone may be deemed to be the beneficial owner of the 14,396,604 shares of Common Stock beneficially owned by LCG Holdings. (x) Collectively, the Reporting Persons beneficially own 15,040,457 shares of Common Stock representing 9.5% of all of the outstanding shares of Common Stock. The beneficial ownership percentages reported above are based 158,478,679 shares of Common Stock outstanding as of December 6, 2012 as set forth in the Form DEFM14A filed by the Issuer on December 6, 2012. (b) The Onshore Fund, Luxor Capital Group, LCG Holdings, Luxor Management and Mr. Leone have shared power to vote or direct the vote of, and to dispose or direct the disposition of, the 4,810,656 shares of Common Stock individually beneficially owned by the Onshore Fund. The Wavefront Fund, Luxor Capital Group, LCG Holdings, Luxor Management and Mr. Leone have shared power to vote or direct the vote of, and to dispose or direct the disposition of, the 1,555,174 shares of Common Stock individually beneficially owned by the Wavefront Fund. The Offshore Master Fund, the Offshore Feeder Fund, Luxor Capital Group, LCG Holdings, Luxor Management and Mr. Leone have shared power to vote or direct the vote of, and to dispose or direct the disposition of, the 7,460,240 shares of Common Stock individually beneficially owned by the Offshore Master Fund. The Spectrum Offshore Master Fund, the Spectrum Offshore Feeder Fund, Luxor Capital Group, LCG Holdings, Luxor Management and Mr. Leone have shared power to vote or direct the vote of, and to dispose or direct the disposition of, the 570,534 shares of Common Stock individually beneficially owned by the Spectrum Offshore Master Fund. Luxor Capital Group, Luxor Management and Mr. Leone have shared power to vote or direct the vote of, and to dispose or direct the disposition of, the 643,853 shares of Common Stock held in the Separately Managed Accounts. (c)The transactions effected by the Reporting Persons during the past sixty (60) days are set forth on Schedule 1 attached hereto. (d)Not applicable. (e)The Spectrum Onshore Fund does not beneficially own any shares of Common Stock.Therefore, it is no longer a member of the group with the other Reporting Persons or a member of a group that beneficially owns more than five percent of the Common Stock of the Issuer. ITEM 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Not applicable. ITEM 7. Material to be Filed as Exhibits. Exhibit A – Directors and Executive Officers of the Offshore Feeder Fund and Spectrum Offshore Feeder Fund (previously filed) Exhibit B - Joint Filing Agreement (previously filed) Exhibit C – Power of Attorney Exhibit D – Press Release (previously filed) Schedule 1 - Transactions of the Reporting Persons Effected During the Past 60 Days SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, the undersigned each certifies that the information with respect to it set forth in this statement is true, complete and correct. Dated:January 10, 2013 LUXOR CAPITAL PARTNERS, LP By: LCG Holdings, LLC, as General Partner By: /s/ Norris Nissim Norris Nissim, General Counsel LUXOR WAVEFRONT, LP By: LCG Holdings, LLC, as General Partner By: /s/ Norris Nissim Norris Nissim, General Counsel LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP By: LCG Holdings, LLC, as General Partner By: /s/ Norris Nissim Norris Nissim, General Counsel LUXOR CAPITAL PARTNERS OFFSHORE, LTD. By: Luxor Capital Group, LP, as investment manager By: /s/ Norris Nissim Norris Nissim, General Counsel LUXOR CAPITAL GROUP, LP By: Luxor Management, LLC, as General Partner By: /s/ Norris Nissim Norris Nissim, General Counsel LCG HOLDINGS, LLC By: /s/ Norris Nissim Norris Nissim, General Counsel LUXOR MANAGEMENT, LLC By: /s/ Norris Nissim Norris Nissim, General Counsel /s/ Adam Miller Adam Miller, as Agent For Christian Leone EXHIBIT C POWER OF ATTORNEY The undersigned hereby makes, constitutes and appoints each of Adam Miller and Elena Cimador as the undersigned’s true and lawful authorized representative, attorney-in-fact and agent, each with the power individually to execute for and on behalf of the undersigned and to file with and deliver to the United States Securities and Exchange Commission and any other authority or party required or entitled to receive the same: (a) any Forms 3, 4 and 5, and any amendments thereto, in accordance with Section 16(a) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the rules promulgated thereunder; and (b) any Schedule 13D or Schedule 13G, and any amendments thereto, on behalf of the undersigned in accordance with Section 13 of the 1934 Act and the rules promulgated thereunder. The undersigned also hereby grants to each such attorney-in-fact the full power and authority to do and perform all and every act and thing whatsoever requisite, necessary and proper to be done in the exercise of any of the rights and powers herein granted, hereby ratifying and confirming all that such attorney-in-fact shall lawfully do or cause to be done by virtue of this power of attorney and the rights and powers herein granted. The undersigned acknowledges that each of the foregoing attorneys-in-fact, in serving in such capacity at the request of the undersigned, is not assuming any of the undersigned's responsibilities to comply with Section 16 or Section 13 or any other provision of the 1934 Act or the rules promulgated thereunder. This Power of Attorney shall remain in full force and effect until earlier revoked by the undersigned in a signed writing delivered to the foregoing attorneys-in-fact. IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed as of January 20, 2006. /s/ Christian Leone Christian Leone ACKNOWLEDGEMENT IN NEW YORK STATE STATE OF NEW YORK) :ss.: COUNTY OF NEW YORK) On January 20, 2006, before me, the undersigned personally appeared, Christian Leone, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Michael J. Sadler Notary Public [Notary Stamp and Seal] SCHEDULE 1 Transactions of the Reporting Persons Effected During the Past 60 Days None of the Reporting Persons effected any transactions in securities of the Issuer during the past sixty (60) days: Fund/Account Date Amount of Shs. Bought or (Sold) Price ($) per Share Luxor Spectrum, LLC 11/14/2012 10.77690 Luxor Capital Partners Offshore Master Fund, LP 11/30/2012 4,100 11.54980 Luxor Capital Partners, LP 11/30/2012 3,700 11.54980 Luxor Wavefront, LP 11/30/2012 2,100 11.54980 Separately Managed Accounts 11/30/2012 900 11.54980 Luxor Capital Partners Offshore Master Fund, LP 11/30/2012 700 11.55000 Luxor Capital Partners, LP 11/30/2012 600 11.55000 Luxor Wavefront, LP 11/30/2012 500 11.55000 Separately Managed Accounts 11/30/2012 100 11.55000 Luxor Capital Partners Offshore Master Fund, LP 11/30/2012 36,500 11.56510 Luxor Capital Partners, LP 11/30/2012 33,000 11.56510 Luxor Wavefront, LP 11/30/2012 19,200 11.56510 Separately Managed Accounts 11/30/2012 8,400 11.56510 Luxor Capital Partners Offshore Master Fund, LP 11/30/2012 2,600 11.60130 Luxor Capital Partners, LP 11/30/2012 2,300 11.60130 Luxor Wavefront, LP 11/30/2012 1,300 11.60130 Separately Managed Accounts 11/30/2012 600 11.60130 Luxor Capital Partners Offshore Master Fund, LP 12/3/2012 10,690 11.68500 Luxor Capital Partners, LP 12/3/2012 6,369 11.68500 Luxor Spectrum Offshore Master Fund, LP 12/3/2012 1,290 11.68500 Luxor Wavefront, LP 12/3/2012 2,402 11.68500 Separately Managed Accounts 12/3/2012 1,449 11.68500 Luxor Capital Partners Offshore Master Fund, LP 12/3/2012 24,078 11.70000 Luxor Capital Partners, LP 12/3/2012 14,347 11.70000 Luxor Spectrum Offshore Master Fund, LP 12/3/2012 2,903 11.70000 Luxor Wavefront, LP 12/3/2012 5,412 11.70000 Separately Managed Accounts 12/3/2012 3,260 11.70000 Luxor Capital Partners Offshore Master Fund, LP 12/3/2012 152,907 11.71290 Luxor Capital Partners, LP 12/3/2012 91,102 11.71290 Luxor Spectrum Offshore Master Fund, LP 12/3/2012 18,436 11.71290 Luxor Wavefront, LP 12/3/2012 34,361 11.71290 Separately Managed Accounts 12/3/2012 20,711 11.71290 Luxor Capital Partners Offshore Master Fund, LP 12/3/2012 2,997 11.73570 Luxor Capital Partners, LP 12/3/2012 1,785 11.73570 Luxor Spectrum Offshore Master Fund, LP 12/3/2012 361 11.73570 Luxor Wavefront, LP 12/3/2012 673 11.73570 Separately Managed Accounts 12/3/2012 404 11.73570 Luxor Capital Partners Offshore Master Fund, LP 12/6/2012 55,320 11.75910 Luxor Capital Partners, LP 12/6/2012 39,092 11.75910 Luxor Spectrum Offshore Master Fund, LP 12/6/2012 3,308 11.75910 Luxor Wavefront, LP 12/6/2012 8,499 11.75910 Separately Managed Accounts 12/6/2012 4,081 11.75910 Luxor Capital Partners Offshore Master Fund, LP 12/6/2012 200,619 11.79980 Luxor Capital Partners, LP 12/6/2012 141,771 11.79980 Luxor Spectrum Offshore Master Fund, LP 12/6/2012 11,997 11.79980 Luxor Wavefront, LP 12/6/2012 30,826 11.79980 Separately Managed Accounts 12/6/2012 14,787 11.79980 Luxor Capital Partners Offshore Master Fund, LP 12/6/2012 3,313 11.80000 Luxor Capital Partners, LP 12/6/2012 2,340 11.80000 Luxor Spectrum Offshore Master Fund, LP 12/6/2012 197 11.80000 Luxor Wavefront, LP 12/6/2012 508 11.80000 Separately Managed Accounts 12/6/2012 242 11.80000 Luxor Spectrum Offshore Master Fund, LP 12/24/2012 11.63940 Separately Managed Accounts 12/24/2012 11.63940 Luxor Capital Partners Offshore Master Fund, LP 12/26/2012 11.57100 Luxor Capital Partners, LP 12/26/2012 11.57100 Luxor Spectrum Offshore Master Fund, LP 12/26/2012 11.57100 Separately Managed Accounts 12/26/2012 11.57100 Luxor Capital Partners Offshore Master Fund, LP 12/27/2012 11.50500 Luxor Capital Partners, LP 12/27/2012 11.50500 Luxor Spectrum Offshore Master Fund, LP 12/27/2012 11.50500 Separately Managed Accounts 12/27/2012 11.50500 Luxor Capital Partners Offshore Master Fund, LP 12/27/2012 11.54000 Luxor Capital Partners, LP 12/27/2012 11.54000 Luxor Spectrum Offshore Master Fund, LP 12/27/2012 11.54000 Separately Managed Accounts 12/27/2012 11.54000 Luxor Capital Partners Offshore Master Fund, LP 1/7/2013 93,482 12.16700 Luxor Capital Partners, LP 1/7/2013 59,762 12.16700 Luxor Spectrum Offshore Master Fund, LP 1/7/2013 7,355 12.16700 Luxor Wavefront, LP 1/7/2013 31,058 12.16700 Separately Managed Accounts 1/7/2013 8,343 12.16700 Luxor Capital Partners Offshore Master Fund, LP 1/7/2013 106,571 12.25000 Luxor Capital Partners, LP 1/7/2013 68,130 12.25000 Luxor Spectrum Offshore Master Fund, LP 1/7/2013 8,385 12.25000 Luxor Wavefront, LP 1/7/2013 35,407 12.25000 Separately Managed Accounts 1/7/2013 9,507 12.25000 Luxor Capital Partners Offshore Master Fund, LP 1/8/2013 4,609 12.19990 Luxor Capital Partners, LP 1/8/2013 2,966 12.19990 Luxor Spectrum Offshore Master Fund, LP 1/8/2013 348 12.19990 Luxor Wavefront, LP 1/8/2013 974 12.19990 Separately Managed Accounts 1/8/2013 401 12.19990 Luxor Capital Partners Offshore Master Fund, LP 1/8/2013 359,389 12.25210 Luxor Capital Partners, LP 1/8/2013 231,298 12.25210 Luxor Spectrum Offshore Master Fund, LP 1/8/2013 27,151 12.25210 Luxor Wavefront, LP 1/8/2013 75,950 12.25210 Separately Managed Accounts 1/8/2013 31,212 12.25210 Luxor Capital Partners Offshore Master Fund, LP 1/8/2013 198,283 12.28460 Luxor Capital Partners, LP 1/8/2013 127,613 12.28460 Luxor Spectrum Offshore Master Fund, LP 1/8/2013 14,981 12.28460 Luxor Wavefront, LP 1/8/2013 41,904 12.28460 Separately Managed Accounts 1/8/2013 17,219 12.28460 Luxor Capital Partners Offshore Master Fund, LP 1/8/2013 303,871 12.29370 Luxor Capital Partners, LP 1/8/2013 195,568 12.29370 Luxor Spectrum Offshore Master Fund, LP 1/8/2013 22,957 12.29370 Luxor Wavefront, LP 1/8/2013 64,217 12.29370 Separately Managed Accounts 1/8/2013 26,387 12.29370 Luxor Capital Partners Offshore Master Fund, LP 1/9/2013 124,000 12.37190 Luxor Capital Partners, LP 1/9/2013 80,000 12.37190 Luxor Spectrum Offshore Master Fund, LP 1/9/2013 9,500 12.37190 Luxor Wavefront, LP 1/9/2013 25,800 12.37190 Separately Managed Accounts 1/9/2013 10,700 12.37190 Luxor Capital Partners Offshore Master Fund, LP 1/9/2013 49,600 12.37500 Luxor Capital Partners, LP 1/9/2013 32,000 12.37500 Luxor Spectrum Offshore Master Fund, LP 1/9/2013 3,800 12.37500 Luxor Wavefront, LP 1/9/2013 10,300 12.37500 Separately Managed Accounts 1/9/2013 4,300 12.37500 Luxor Capital Partners Offshore Master Fund, LP 1/9/2013 124,100 12.37990 Luxor Capital Partners, LP 1/9/2013 79,900 12.37990 Luxor Spectrum Offshore Master Fund, LP 1/9/2013 9,590 12.37990 Luxor Wavefront, LP 1/9/2013 25,800 12.37990 Separately Managed Accounts 1/9/2013 10,610 12.37990 Luxor Capital Partners Offshore Master Fund, LP 1/9/2013 173,600 12.38370 Luxor Capital Partners, LP 1/9/2013 112,000 12.38370 Luxor Spectrum Offshore Master Fund, LP 1/9/2013 13,300 12.38370 Luxor Wavefront, LP 1/9/2013 36,100 12.38370 Separately Managed Accounts 1/9/2013 15,000 12.38370 Luxor Capital Partners Offshore Master Fund, LP 1/9/2013 3,200 12.40500 Luxor Capital Partners, LP 1/9/2013 2,100 12.40500 Luxor Spectrum Offshore Master Fund, LP 1/9/2013 210 12.40500 Luxor Wavefront, LP 1/9/2013 700 12.40500 Separately Managed Accounts 1/9/2013 300 12.40500 Luxor Capital Partners Offshore Master Fund, LP 1/9/2013 644,600 12.40850 Luxor Capital Partners, LP 1/9/2013 416,000 12.40850 Luxor Spectrum Offshore Master Fund, LP 1/9/2013 49,400 12.40850 Luxor Wavefront, LP 1/9/2013 134,200 12.40850 Separately Managed Accounts 1/9/2013 55,800 12.40850 Luxor Capital Partners Offshore Master Fund, LP 1/9/2013 49,600 12.41000 Luxor Capital Partners, LP 1/9/2013 32,000 12.41000 Luxor Spectrum Offshore Master Fund, LP 1/9/2013 3,800 12.41000 Luxor Wavefront, LP 1/9/2013 10,300 12.41000 Separately Managed Accounts 1/9/2013 4,300 12.41000 The above transactions were effected in the open market.
